        Case 2:19-cv-01304-GGG-DPC Document 272 Filed 02/24/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

JONATHAN BERTUCCELLI and                                                       CIVIL ACTION
STUDIO 3, INC

VERSUS                                                                         NO: 19-01304

UNIVERSAL STUDIOS LLC, ET AL.                                                  SECTION: T (2)

                                                ORDER

           Before the Court is a Motion to Strike Defendants’ Evidence and Other Sanctions filed by

Jonathan Bertuccelli and Studio 3, Inc. (“Plaintiffs”). 1 Universal City Studios LLC, Universal City

Studios Productions LLLP, Blumhouse Productions, LLC, Tree Falls In The Woods, L.L.C.,

Anthony “Tony” Robert Gardner, The Alterian Ghost Factory, Inc., Trick or Treat Studios, and

Foe Paw Films, LLC (“Defendants”) have filed an opposition. 2 For the following reasons, the

Motion is DENIED.

                                           BACKGROUND

           This matter arises from Plaintiffs’ claim seeking damages and injunctive relief for alleged

violations of the Copyright Act, 17 U.S.C. § 101 et seq. In 2009, Plaintiff created an expressionist

art image known as “King Cake Baby” (“KCB”). Plaintiffs have used KCB throughout the United

States under its permitted use as a walking head mascot for the New Orleans Pelicans. Plaintiffs

allege Defendants’ use of a mask of a cartoonish baby face in the 2017 feature film Happy Death

Day and its sequel, Happy Death Day 2U (“Films”), infringes Plaintiffs’ KCB copyright.

           Plaintiffs seek an order striking Defendants’ supplemental evidence provided during

discovery, which includes assorted financial documents and Defendants’ accompanying expert




1
    R. Doc. 124.
2
    R. Doc. 167.

                                                    1
      Case 2:19-cv-01304-GGG-DPC Document 272 Filed 02/24/21 Page 2 of 4




report. Plaintiffs further request the Court consider possible sanctions for Defendants’ discovery

practices including striking the Defendants’ answer “and/or entry of default judgment.”3

         Plaintiffs allege, inter alia, that Defendant Universal City Studios, LLC, engaged in an

“overt and intentional scheme” to withhold financial evidence during discovery, thereby impeding

Plaintiffs’ discovery efforts while simultaneously benefitting from the concealment. Specifically

at issue here are Defendants’ financial summaries pertaining to the Happy Death Day Films.

Initially, Plaintiff contends, “Universal did not produce anything more than [a] one-page Financial

Summary,” further decrying that Universal refused to provide detailed data regarding revenue and

expenses. Then, at the eleventh hour of discovery, Plaintiff protests, Universal “dropped…110,213

documents purportedly showing all the details for revenue and expenses,” and thus purposefully

engaged in “blatant dilatory discovery tactics.” 4

         Defendants dispute Plaintiffs’ allegations in their entirety and instead charge Plaintiffs with

attempting to inflate the amount in controversy by motioning to exclude Defendants’ supplemental

financial information. 5 Defendants attest that the supplemental production “does not contain

‘110,213’ documents,” but instead consists of “seven documents totaling 60 pages plus four

spreadsheets produced in native Excel format.”6 Further, Defendant provided these supplemented

figures in accordance with Section 504(b)’s burden shifting framework and in response to

Plaintiffs’ request for specific, itemized expense information. 7 Defendants, in summation, assert




3
  R. Doc. 124-1 at 5.
4
  R. Doc. 124-1 at 4.
5
  The parties clash frequently over expenses because of their importance in formulating damages. Under Section
504(b) of the Copyright Act, a prevailing copyright plaintiff may recover “profits of the infringer that are attributable
to the infringement.” In formulating the amount recoverable, the defendant provides proof of deductible expenses,
which thereby reduce (“offset”) the amount plaintiff may recover. By striking Defendants’ expenses disclosed by
Defendant in the supplemental disclosure, Plaintiffs’ potential damages would increase.
6
  R. Doc. 167 at 2.
7
  Supra note 5.

                                                           2
      Case 2:19-cv-01304-GGG-DPC Document 272 Filed 02/24/21 Page 3 of 4




that they complied with their discovery obligations, produced relevant financial information, and

timely supplemented that information as appropriate under the applicable statute and federal rules.8

        Fed. R. Civ. P. 37(c)(1) permits the Court to exclude evidence as a sanction when a party

“fails to provide information or identify a witness as required by Rule 26(a) or (e)[.]”9 Rule 26(e)

covers supplemental disclosures and responses, mandating amendment upon learning the

disclosures are “incomplete or incorrect.” 10

        The question boils down to whether Defendants complied with their discovery obligations

both lawfully and in good faith. Upon review, the Court finds no basis for granting Plaintiffs’

request to strike evidence or impose sanctions. Defendants complied with their initial disclosure

requirements under Rule 26(a) by providing revenues and expense information on March 2, 2020

in response to Plaintiffs’ requests dated January 13, 2020.11 This action is predicated upon Section

504(b) of the Copyright Act which sets forth a burden-shifting approach to establishing damages,

the initial step being Plaintiffs’ submission of gross revenues attributable to the infringement,

which then triggers Defendants’ production of deductible expenses. 12 Plaintiffs submitted their

damages theory on April 22, 2020,13 at which point Defendants assumed the burden to disclose

deductible expenses. Defendants did so by supplemental disclosure on May 19, 2020. 14 Regarding

Plaintiffs’ complaint as to the length of that supplement, two points are pertinent. First, Plaintiffs’

expert asked for audit-level detail which Defendant appears to have provided along with newly

available information following submission of the expert’s report. 15 This supplement is consistent



8
  R. Doc. 167 at 3.
9
  Fed. R. Civ. P. 37(c)(1).
10
   Fed. R. Civ. P. 26(e)(1).
11
   R. Doc. 167-13.
12
   17 U.S.C. § 504; Powell v. Penhollow, 260 F. App’x 683, 686 (5th. Cir. 2007).
13
   R. Doc. 167 at 15.
14
   Id.
15
   R. Doc. 167-2.

                                                         3
         Case 2:19-cv-01304-GGG-DPC Document 272 Filed 02/24/21 Page 4 of 4




with the Plaintiffs’ request and the framework imposed by Section 504(b). Second, the supplement

arrived with more than two weeks remaining in the discovery period, and the file size—which

Defendants noted in their brief—was simply a product of spreadsheet format, the same format

Plaintiffs’ expert requested and verified as consistent with her experience. 16

           Because Defendants have fulfilled their discovery obligations under the federal rules and

in accordance with the Copyright Act, the Court finds no grounds for granting Plaintiffs’ request

for sanctions.

                                               CONCLUSION

           For the foregoing reasons, IT IS ORDERED that the Motion to Strike Defendants’

Evidence and Other Sanctions is DENIED.

           New Orleans, Louisiana, on this 24th day of February, 2021



                                                            ________________________________
                                                                GREG GERARD GUIDRY
                                                            UNITED STATES DISTRICT JUDGE




16
     R. Doc. 167 at 11; R. Doc. 167-2.

                                                   4
